Citation Nr: 0835119	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  05-35 062	)	DATE
	)
	)


THE ISSUE

Whether a September 15, 1998, Board decision, that denied a 
claim for entitlement to a compensable disability evaluation 
for constant right exotropia and decreased elevation on the 
right, should be revised or reversed on the grounds of clear 
and unmistakable error (CUE).


REPRESENTATION

Moving Party Represented By:  American Red Cross 


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel










FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
April 1971 to April 1974.

2.  The Board denied the veteran's claim for entitlement to 
a compensable disability evaluation for constant right 
exotropia and decreased elevation on the right by way of a 
decision dated September 15, 1998.

3.  The veteran submitted a motion for reconsideration that 
was received at the Board in October 1998.  

4.  The Board denied the veteran's motion for 
reconsideration in January 1999.  The veteran was advised 
that his motion for reconsideration was also being construed 
as a motion for revision of a prior Board decision on the 
basis of CUE.

5.  The veteran inquired about the status of his case in 
August 2005.  The Board wrote to the veteran in August 2008.  
The veteran was advised that he had 30 days to provide 
argument as to why there was CUE in the September 15, 1998, 
Board decision.

6.  The veteran failed to respond to the letter.  He has not 
asserted any basis for the revision of the September 15, 
1998, Board decision.  


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a) (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board denied the veteran's claim for entitlement to a 
compensable disability evaluation for constant right 
exotropia and decreased elevation on the right by way of a 
decision dated September 15, 1998.  The veteran submitted a 
motion for reconsideration of the decision that was received 
at the Board in October 1998.

The Board denied the veteran's motion for reconsideration in 
January 1999.  The notice of the denial also informed the 
veteran that a change in the law provided the Board with 
authority to revise prior Board decisions on the grounds of 
CUE.  The letter further advised that motions for 
reconsideration of a Board decision may be construed as a 
request for a revision of a prior Board decision based on 
the new authority.

The letter informed the veteran that regulations were being 
promulgated to carry out the change in the law.  
Accordingly, decisions would be deferred in regard to 
requests for revisions of prior Board decisions on the 
grounds of CUE until the regulations were finalized.  The 
veteran was informed that his request for revision of the 
September 15, 1998, decision would be reviewed at that time.  

The veteran wrote to the Board in August 2005.  He inquired 
as to the status of his case.  He referenced the Board's 
letter of January 1999.  The Board responded in November 
2005.  The veteran was advised of the docket number for his 
case.  He was also advised of the applicable statutory and 
regulatory provisions and urged to review them.  He did not 
respond to the letter.

The Board wrote to the veteran in August 2008.  The prior 
developments in the case were noted.  The Board advised the 
veteran that procedures for automatically considering a 
motion for reconsideration as a motion for revision on the 
grounds of CUE were amended by way of a Chairman's 
Memorandum [01-99-05, a week after the Board's denial of 
reconsideration in January 1999].  The amendment was that 
motions for reconsideration would not automatically be 
construed as a motion for revision on the grounds of CUE.  
Further, individuals that were previously informed that 
their motion for reconsideration would be treated as a 
motion for revision on the grounds of CUE were to be 
contacted and informed of the change.  Unfortunately, the 
veteran was not contacted regarding the change.

The letter advised the veteran that his motion for 
reconsideration would not automatically be considered as a 
motion for revision of the September 15, 1998, Board 
decision on the basis of CUE.  The veteran was specifically 
advised that he needed to file a motion that specified what 
errors of law or fact that he believed were made in the 
September 15, 1998, Board decision.  

The veteran was given 30 days to submit his request for a 
CUE review.  He did not respond to the Board's letter.  The 
veteran has not provided any argument as to the specific 
error of law or fact that was made in the Board decision of 
September 15, 1998.

A motion for revision of a decision based on CUE must be in 
writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran; the name of the moving party if other than the 
veteran; the applicable Department of Veterans Affairs file 
number; and the date of the Board of Veterans' Appeals 
decision to which the motion relates.  If the applicable 
decision involved more than one issue on appeal, the motion 
must identify the specific issue, or issues, to which the 
motion pertains.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling under this subpart.  38 C.F.R. 
§ 20.1404(a) (2007).

As noted, the veteran was advised to submit a motion that 
specified what errors of law or fact that he believed were 
made in the decision of September 15, 1998.  The veteran did 
not submit any response to the Board's letter of August 
2008.  Moreover, he had not provided any specifics at any 
earlier time.  Because the moving party's motion fails to 
comply with the requirements set forth in 38 C.F.R. 
§ 20.1404(a) (2007), the motion is dismissed without 
prejudice.




ORDER

The motion is dismissed without prejudice to refiling.



____________________________________________
S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(a) (2007) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2007).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.


